DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 06/24/2022
Claim 1 has been amended and claims 5-6 have been added
Claims 1, 3, 5 and 6 are presented for examination
This action is Final

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Boukobza (FR 2,966,130).

1: Boukobza discloses a bottle 1 formed of a synthetic resin material in a bottomed cylindrical shape, the bottle comprising:

a bottom portion 6 which includes a bottom wall portion with a grounding portion 7 located at an outer circumferential edge thereof, and a tubular heel portion 9 extending upward starting at an outer circumferential edge of the grounding portion, the grounding portion being only a lowermost portion of the bottom portion (fig. 3), wherein:

the bottom wall portion includes the grounding portion 7, an inner circumferential wall portion 11 extending upward starting at an inner circumferential edge of the grounding portion, and a recessed wall portion 12 extending inward in a radial direction from an upper end of the inner circumferential wall portion (fig. 4),

a plurality of concave portions 19 is formed on the inner circumferential wall portion over the entire circumference of the inner circumferential wall portion, and

the plurality of concave portions is located at a portion in the inner circumferential wall portion including at least a lower end edge of the inner circumferential wall portion,

the plurality of concave portions is continuously formed on both the grounding portion and the inner circumferential wall portion (fig. 3),

a lower portion of the inner circumferential wall portion is formed in a curved surface shape protruding inward in the radial direction, the lower portion of the inner circumferential wall portion extending upward starting at the inner circumferential edge of the grounding portion, and

each of the plurality of concave portions is formed over an inner circumferential edge portion of the grounding portion and the lower portion of the inner circumferential wall portion, each of the plurality of concave portions begins extending inward in the radial direction at the inner circumferential edge portion of the grounding portion (para. 9-11).

3: Boukobza discloses the bottle according to claim 1, wherein the plurality of concave portions are located below the upper end of the inner circumferential wall portion (fig. 3).

5: Boukobza  discloses the bottle according to claim 1, wherein each of the plurality of concave portions 19 is defined by a bottom surface facing inward in the radial direction and a pair of side surfaces 21 extending inward in the radial direction from both end portions of the bottom surface in a circumferential direction and facing each other in the circumferential direction, the bottom surface gradually extends inward in the radial direction as it goes upward, and the pair of side surfaces extend such that the pair of side surfaces are gradually separated from each other in the circumferential direction from the bottom surface toward an inner side in the radial direction (fig. 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boukobza (JP 2,966,130) in view of Hirose (JP 2009-227308).

6: Boukobza discloses the bottle according to claim 1, but fails to disclose multiple connected inclined surfaces. Hirose discloses wherein a bottom surface of each of the plurality of concave portions is configured such that two inclined surfaces are connected to each other in a circumferential direction via a ridgeline, and gradually extends inward in the radial direction from both end portions of the concave portion in the circumferential direction toward a central portion of the concave portion in the circumferential direction, both end portions of the concave portion in the circumferential direction gradually extend inward in the circumferential direction from a lower side to an upper side, and a size of the concave portion in the circumferential direction gradually decreases from the lower side to the upper side (see annotated figure below).


    PNG
    media_image1.png
    390
    510
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the base portion of Boukobza to include the reinforced bottom of Hirose to accommodate a change in the interal pressures of the container.


 Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/            Examiner, Art Unit 3735     

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735